DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 11-12, and 15 have been amended.  Claims 5, 8, and 13-14 are cancelled. Claims 1-4, 6-7, 9-12, and 15 are pending, and under examination on the merits.

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,729,135, and 10/945,443 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Amendment by Applicants’ representative Mr. Jeremy D. Raincrow filed on 05/26/2022 has been entered.  

Response to Arguments/Amendments
Objection to Specification
 
Applicant fails to respond to the objection to the 1st paragraph of the Specification.  However, upon further consideration, the objection is withdrawn by the Examiner.  

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 obviates the rejection.   The rejection is hereby withdrawn.   

Claim rejection under 35 U.S.C.§103(a)
 
Applicant amends claim 1.  Claims 7, and 15 depend on claim 1.  Accordingly, Applicant’s amendment to claim 1 obviates the rejection of claims 7, and 15.  The rejection of claims 7, and 15 is hereby withdraw.   The rejection of claims 13-14 is moot, because the claims have been cancelled.  

Claim rejection under 35 U.S.C.§112(a)
 
Applicant cancels the rejected claims 5 and 8.  The rejection is moot.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1, 11, and 12 obviate all the rejections.   The rejections are withdrawn.

Rejection of claims under Obviousness-type Double Patenting
The Terminal Disclaimer filed by Applicants on 05/31/2022 over the U.S. Patent Nos. 10,729,135, and 10/945,443 overcomes the rejection.  The rejection is hereby withdrawn.  


Examiner's Amendment
An Examiner's amendment to the record with authorization by Applicant’s  representative Mr. Jeremy Raincrow on 06/30/2022 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

Claim 6, line 1, after “The method of”, DELETE “claim 1”, and INSERT -- claim 3 --. 

	

Conclusions
Claims 1-4, 6-7, 9-12, and 15 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731